DETAILED ACTION
Claims 1-8 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-8 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
a data collection module that collects the submetering data that is data actually measured on a per-equipment basis, from the demand source; 


a data provision module that provides the supply source with the collected submetering data





an efficiency enhancement proposal module that provides the demand source with an energy-efficiency enhancement plan on the basis of a result of the analysis by the analysis module

These steps are abstract in nature because they are directed towards the mathematical calculations associated with minimizing energy consumption in a building. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
analyzes an energy-efficiency enhancement proposal received from the supply source and the collected submetering data

provides the demand source with an energy-efficiency enhancement plan on the basis of a result of the analysis by the analysis module



The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
a platform server



Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. Thus, the remaining claims do not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).
 
STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an 
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s specification at figures 3 and 5 and their supporting disclosure.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. 
As these additional elements are only recited as executing the steps of the identified abstract idea, the remaining claims only recite instructions to implement an abstract idea on a 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-8 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zaloom, US 2012/0271670.
NOTE:
Applicant presented claim 1 as a single paragraph. The Examiner parsed claim 1 into a preamble and elements as best as possible, but if the Examiner’s breakdown was incorrect, please amend to reformat claim 1 in accordance with MPEP 608.01(m). 
Additionally, bold text is unamended claim language.

AS TO CLAIM 1 
An energy-efficiency enhancement platform system based on submetering data, the system comprising:
a platform server through which a demand source that needs to enhance energy efficiency and a supply source that provides at least one of: energy-efficiency enhancement equipment, an energy management system, and an energy analysis consulting service;
Zaloom (paragraphs 88-90) teaches a server embodiment

share submetering data, wherein the platform server comprises: 
a data collection module that collects the submetering data that is data actually measured on a per-equipment basis, from the demand source; 
Zaloom (paragraphs 31 and 199) teaches concerning data collection and (paragraph 140) teaches concerning individual 

a data provision module that provides the supply source with the collected submetering data
Zaloom (figure 1b) teaches a data flow from the loads back to the utility company (supply side).

an analysis module that analyzes an energy-efficiency enhancement proposal received from the supply source and the collected submetering data; 
Zaloom (paragraphs 126-128) teaches an Expert module which analyzes the available data.

an efficiency enhancement proposal module that provides the demand source with an energy-efficiency enhancement plan on the basis of a result of the analysis by the analysis module.
Zaloom (paragraphs 137-140) teaches various embodiments which provide recommendations to improve the overall energy efficiency of the system.

AS TO CLAIM 2 (of 1) 
wherein the data provision module provides the supplier with the collected submetering data, but the collected submetering data as non-identification data with which an individual demand source is unidentifiable.
Zaloom (paragraph 131) teaches aggregating data, which has the effect of making individual demand sources unidentifiable.

AS TO CLAIM 3 (of 1) 
wherein the data provision module provides the supply source with the submetering data that results from categorization by at least one of a type of equipment, a type of business, and a rating.
Zaloom (paragraphs 31 and 199) teaches concerning data collection and (paragraph 140) teaches concerning individual loads such as chillers, boilers, air handlers, emergency generators, and pumps.

AS TO CLAIM 4 (of 1) 
wherein the analysis module analyzes the energy-efficiency enhancement proposal received from the supply source, on the basis of the submetering data collected from the demand source
the efficiency enhancement proposal module proposes to the demand source the energy-efficiency enhancement plan that includes a result of the quantitative analysis.
Zaloom (paragraphs 137-142) teaches energy efficiency enhancement proposals based on the data collected.

AS TO CLAIM 5 (of 4) 
wherein the energy-efficiency enhancement plan includes a return on investment (ROI).
Zaloom (paragraphs 43 and 123) teaches monetization and identifying savings, which shows a measure of the return on investment.

AS TO CLAIM 6 (of 1) 
wherein the efficiency enhancement proposal module provides the demand source with an energy efficiency enhancement method and a result thereof for a type of business to which the demand source belongs.
Zaloom (paragraphs 143-144) teaches comparisons between the same types of facilities, which is the functional equivalent of a type of business.

AS TO CLAIM 7 (of 1) 
wherein the energy-efficiency enhancement plan includes an energy-efficiency enhancement plan on a per-types of-business basis and an energy-efficiency enhancement plan on a per-equipment basis, which are based on the submetering data.


AS TO CLAIM 8 (of 1) 
a matching module that matches the supply source selected by the demand source and the demand source.
Zaloom (paragraph 19) teaches concerning an energy management system which matches supply and demand for various small facilities.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623